Citation Nr: 0507328	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for dry eyes.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision by the RO.  By that 
decision, the RO, in pertinent part, denied service 
connection for COPD and dry eyes, and declined to reopen a 
previously denied claim for service connection for hearing 
loss in the right ear.  The RO also reopened a claim for 
service connection for a low back disability, and denied that 
claim on the merits.

Although the RO has determined that new and material evidence 
has been received to reopen the veteran's claim for service 
connection for a low back disability, the Board is required 
to make its own determination in that regard.  See, e.g., 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Accordingly, the 
question presented for the Board's consideration with respect 
to that claim has been characterized as set forth above, on 
the title page.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the claim for service connection for hearing loss in the 
right ear.  The remaining issues on appeal are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In September 1991, the RO denied service connection for 
hearing loss in the right ear.  


2.  In September 1991, the veteran filed a notice of 
disagreement (NOD) with the RO's September 1991decision, and 
submitted additional evidence.  

3.  In October 1991, the RO reviewed the additional evidence, 
confirmed the prior denial of service connection for right 
ear hearing loss, and issued the veteran a statement of the 
case (SOC); the veteran did not thereafter perfect his appeal 
by filing a substantive appeal.

4.  The evidence received since the October 1991 decision is 
cumulative and redundant of the evidence that was then of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1991 decision is final.  38 U.S.C. § 4005 
(1988); 38 C.F.R. §§ 3.156, 19.129, 19.192 (1991).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for hearing loss 
in the right ear.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening:  Right Ear Hearing Loss

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Here, the record shows that the RO previously denied the 
veteran's claim for service connection for hearing loss in 
the right ear in September 1991.  The veteran filed an NOD 
with the RO's decision, and submitted additional evidence.  
The RO reviewed the additional evidence, confirmed the prior 
denial in October 1991, and issued the veteran an SOC later 
that same month.  Thereafter, he did not perfect his appeal 
by filing a substantive appeal.  As a result, the October 
1991 decision became final.  See 38 U.S.C. § 4005 
(1988); 38 C.F.R. §§ 3.156(b), 19.129, 19.192 (1991) .  His 
claim may now be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2004).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

When the RO previously denied service connection for right 
ear hearing loss in October 1991, the record contained the 
veteran's service medical records, which showed that the 
veteran's hearing was found be normal at the time of his 
service separation examination in May 1973; a May 1991 
statement from the veteran to the effect that he was exposed 
to excessive noise in service (he indicated that he slept and 
worked under a flight deck for two years, and had to walk 
through the hangar deck); and post-service medical evidence 
from George Robert Moore, M.D., dated in July 1991, showing 
that the veteran had a high frequency sensorineural hearing 
loss in the right ear that was compatible with noise 
exposure.  The RO reviewed this evidence, along with the 
entire claims file, and determined that service connection 
was not in order.

The relevant evidence received since the time of the October 
1991 decision consists of statements from the veteran to the 
effect that he was exposed to acoustic trauma in service, and 
a VA clinical record, dated in March 2003, showing that he 
has a current right ear hearing loss.  None of this evidence 
is both new and material.  As noted above, the record in 
October 1991 already contained evidence of the veteran's 
allegations of acoustic trauma in service and medical 
evidence of a current hearing loss in the right ear.  
Therefore, the evidence received since October 1991 is 
cumulative and redundant.  Moreover, the evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
application to reopen must be denied.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in March 2002 informing him, in pertinent 
part, that he needed to submit new and material evidence in 
order to reopen his claim for service connection for hearing 
loss.  In addition, he was furnished an SOC in June 2003 that 
contained the complete text of the current version of 
38 C.F.R. § 3.156(a).  With regard to elements (2) and (3), 
the Board notes that the RO's March 2002 letter explained 
that VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim-such as medical 
records, employment records, and records from other Federal 
agencies-but that he was responsible for providing 
appropriate releases, where necessary, and enough information 
about the records so that VA could request them from the 
agency or person who had them.  Finally, with respect to 
element (4), the Board notes that it does not appear from the 
record that the veteran has explicitly been asked to provide 
"any evidence in [his] possession that pertains" to this 
particular claim.  As a practical matter, however, he has 
been notified of the need to provide such evidence.  The RO's 
March 2002 letter described the evidence necessary to 
substantiate the claim, and requested that the veteran 
"[s]end the information describing additional evidence or 
the evidence itself to . . . [the RO]."  (Emphasis added.)  
In addition, the SOC he was issued in June 2003 contained the 
complete text of 38 C.F.R. § 3.159(b)(1).  Under the 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  See also VAOPGCPREC 1-2004, 
69 Fed. Reg. 25,174 (May 5, 2004) (holding that the Court's 
statement in Pelegrini, to the effect that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  All of the records identified as 
relevant to this particular claim have been obtained.  The 
Board acknowledges that the veteran has not been afforded a 
VA compensation examination and/or medical opinion in 
connection with this claim.  However, a medical examination 
and/or opinion is not in order in the context of a claim to 
reopen filed on or after August 29, 2001 unless new and 
material evidence has been received.  See, e.g., Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.159(c) (2004).  Consequently, the Board 
finds that no further development action is required.


ORDER

The application to reopen the claim for service connection 
for hearing loss in the right ear is denied.


REMAND

The Board first notes that the record contains medical 
reports and statements, apparently transmitted to the Board 
in May and August 2004, concerning the veteran's eyes and 
back, without a waiver of consideration of these records by 
the RO.  On remand, the RO will have an opportunity to 
consider these records

On a VA release form, dated in June 2002, the veteran 
indicated that he began receiving treatment at the VA Medical 
Center (VAMC) in Martinsburg, West Virginia for his eyes, low 
back, and COPD in 2000.  There are no VA treatment records in 
the claims file dated prior to January 1, 2001.  Nor is it 
clear that an attempt has been made to obtain such records.  
Under the circumstances, a remand is required in order to 
fulfill VA's duty to assist.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

Concerning records of treatment by non-Federal providers, the 
Board notes that, in June 2002, the veteran submitted a 
release indicating that he had been treated for low back 
problems at Winchester Orthopaedics from 1985-2000, and 
another release indicating that he had been treated for dry 
eyes at Georgetown University, by a Dr. Lustbader, from 1997 
to 2002.  As for the records from Winchester Orthopaedics, it 
does not appear from the record that the RO sent the 
veteran's June 2002 release to Winchester Orthopaedics, 
although the Board notes that records were previously 
received from Winchester Orthopaedics in 1998, in connection 
with a prior claim.  But that request for records was limited 
to reports from 1998.  As for records from Georgetown 
University, the Board notes that the RO did contact 
Georgetown University, but that the University provided 
reports dated only from 1997 to 1999, and gave no clear 
indication as to why reports for the period 1999 to 2002 were 
not supplied.  

Reasonable efforts to obtain records not in the custody of a 
Federal department or agency will generally consist of an 
initial request and, if the records are not received, at 
least one follow-up request.  A follow-up request is not 
required if a response to the initial request indicates that 
the records sought do not exist or that a follow-up request 
for the records would be futile.  38 C.F.R. § 3.159(c)(1).  
As the records obtained do not include all the treatment that 
the veteran has reported, further development is required.  

Concerning both the VA and the private treatment records, the 
Board notes that 38 C.F.R. § 3.159(e) requires VA to provide 
specific notice to the claimant of its inability to obtain 
records.  

In connection with his claims for service connection for dry 
eyes and COPD, the veteran has reported exposure to paint and 
paint fumes while working aboard the U.S.S. Forrestal during 
service.  He maintains that his current difficulties with dry 
eyes and COPD can be attributed to such exposure.  In light 
of his allegations, the Board finds that it would be helpful 
to obtain and review pertinent copies from his service 
personnel record.

On remand, the RO should also arrange to have the veteran 
examined for purposes of obtaining a medical opinion as to 
whether his dry eyes can be attributed to his period of 
military service.  This is necessary because, as noted above, 
the veteran has reported having had exposure to paint and 
paint fumes during service; because he has current diagnoses 
of dry eye syndrome and blepharitis; and because the record 
contains an opinion from Jay M. Lustbader, M.D., dated in 
August 1997, indicating that these conditions are caused, in 
part, by "environmental conditions".  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any evidence in his possession that pertains 
to his claims for service connection for 
COPD, dry eyes, and/or a low back disability.

2.  The RO should make efforts to obtain 
records of the veteran's reported treatment 
at the VAMC in Martinsburg, West Virginia in 
2000, following the procedures set forth in 
38 C.F.R. § 3.159 (c)(2) and (e) (2004).  The 
evidence obtained should be associated with 
the claims file.

3.  The RO should make efforts to obtain 
records of the veteran's reported treatment 
at Winchester Orthopedics from 1985 to 2000 
and at Georgetown University from 1999-2002, 
following the procedures set forth in 
38 C.F.R. § 3.159(c)(1) and (e) (2004).  If 
no further records are available from these 
care providers, they should be asked so 
indicate.  The evidence and/or responses 
obtained should be associated with the claims 
file.

4.  The RO should contact the service 
department and ask it to provide a complete 
copy of the veteran's service personnel 
record.  The materials obtained should be 
associated with the claims file.

5.  After the foregoing development has been 
completed, the RO should schedule the veteran 
for an eye examination.  The examiner should 
review the claims file in connection with the 
examination, and should indicate in the 
examination report that the claims file has 
been reviewed.  After examining the veteran, 
and conducting any indicated testing, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's difficulties 
with dry eyes can be attributed to his period 
of active military service.  A complete 
rationale should be provided.

6.  Thereafter, the RO should take 
adjudicatory action on the claims remaining 
on appeal.  If any benefit sought remains 
denied, the RO should issue a supplemental 
SOC (SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a discussion of the 
evidence received since the relevant SOC was 
issued in June 2003, including the evidence 
received by the Board in 2004.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


